Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 07/12/22. Claims 1-16 and 19-32 are currently pending in the application, with claims 4, 6-9, and 11-16 having being withdrawn and claims 17-18 having being cancelled.  Accordingly, claims 1-3, 5, 10, and 19-32 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Given that applicant has amended the claims and deleted the term “preventing”, the 112(a) rejection over claims 1-3, 5, 10, and 18-29 is now moot.  Consequently, the 112(a) rejection of claims 1-3, 5, 10, and 18-29 is hereby withdrawn.

Given that applicant has cancelled claim 18, the 112(b) rejection over claim 18 is now moot.  Consequently, the 112(b) rejection of claim 18 is hereby withdrawn.

Applicant’s arguments with respect to the Obviousness Double Patenting (ODP) rejections over co-pending application 17,461,015 and U.S. Patent 10,758,535 have been fully considered.  Applicant argues that ‘015 and ‘535 are contrastingly different as the aforementioned applications are directed to a method of treating dyskinesia while the instant claims are directed to a method of improving or treating motor implications consisting of improvement of motor fluctuations, prolongation of ON-time, and reduction of OFF-time.  Applicant further argues that the specification demonstrates that motor fluctuations in Parkinson disease are separate motor complication from dyskinesia.  Additionally, Applicant argues that while the instant specification teaches that suppression of intracranial dopamine concentration is effective for treating dyskinesia, increasing intracranial dopamine is actually effective for suppressing motor fluctuations.  Finally, Applicant argues that because claim 18 is now cancelled, such rejection is now moot.  Such arguments are however not found persuasive as the Examiner contends that cancelation of claim 18 bears no weight on the validity of the ODP and/or 103(a) rejection as claim 18 relates to improvement of motor fluctuation which is already recited in claim 1 and is currently pending.  As for applicant’s arguments that the specification demonstrated that dyskinesia is different from Parkinson Disease (PD), the examiner disagrees with such assertion as paragraph 003 as pointed out by Applicant simply disclosed that dyskinesia is a complication that arises as a result of L-Dopa therapy.  Thus, contrary to Applicant’s, the specification failed to show that motor fluctuations from PD is contrastingly different from that of dyskinesia.
As for Applicant’s arguments that suppression of intracranial dopamine is effective and that applicant unexpectedly discovered that increasing intracranial dopamine is effective for suppressing motor complications, the examiner maintains that such results are neither unobvious nor unexpected as Kannari teaches that rapid and excessive increase in extracellular dopamine is the cause of dyskinesia or abnormal motor fluctuations associated with PD.  Contrary to Applicant’s assertion, Kannari does not exclude increasing dopamine levels but rather teaches that excessive increase in extracellular dopamine is one of the causes for dyskinesia.  Importantly, Kannari demonstrated that 50% of his patients had a reduction in severity of dyskinesia (i.e. reduction in motor complications) after administration of tandospirone thereby suggesting that administration of tandospirone is indeed effective in reducing motor fluctuations in PD patients.  The examiner again reiterates that contrary to applicant’s assertion Kannari explicitly teach that 50% of the patients had reduction in L-Dopa induced dyskinesia while the other 50% showed slight worsening of parkinsonian features.  Consequently, Kannari showed that tandospirone was indeed effective in treating PD associated motor complications.  The examiner reminds  applicant that the term “treating” is not equated to 100% effectiveness.  Thus, if the prior art indicates that 50% patients possessing motor complications (i.e. dyskinesia) had alleviated symptoms after administration of tandospirone, then the limitations of the claims were indeed met.  As a result, the examiner maintains that the ODP rejections were indeed proper and are maintained for reasons of record.  

Applicant’s arguments with respect to the 103(a) rejection over Kannari in view of Kenealy and Jankovic have been fully considered.  Applicant argues that claim 1 is directed to transdermally administrative tandospirone to a subject in need thereof for treatment or improvement of motor complications consisting of at least one motor fluctuations in Parkinson Disease (PD), prolongation of ON-time, and reduction of OFF-time and a combination thereof.  Applicant further argues that L-Dopa dyskinesia is not one of the indications recited in claim 1.  Moreover, Applicant argues that the specification makes clear motor fluctuations in PD represents a separate motor complication than L-Dopa induced dyskinesia and that suppression of intracranial dopamine concentration is effective for treating dyskinesia whereas increasing intracranial dopamine concentration is effective for suppressing motor fluctuation.  Again, such arguments are not persuasive as mentioned before.  While the claims do not disclose dyskinesia, the examiner reminds applicant that motor fluctuations arise in PD patients as a result of L-Dopa therapy.  In fact, most PD patients undergo L-Dopa therapy as a treatment and thus dyskinesia, which is a type of motor complication and/or motor fluctuation, ensues.  Thus, irrespective of what term is used the claims, dyskinesia is indeed envisioned as it is considered a type of motor fluctuation and/or motor complications.  Moreover, attention is directed to claims 3 and 5 which teach that the patient population is undergoing L-Dopa treatment, the same treatment that leads to such dyskinesia or motor complications.  As a result, dyskinesia or motor fluctuations are indeed envisaged by claim 1. As for appellant’s arguments with respect increasing intracranial as being effective for suppressing motor fluctuation, the examiner maintains that such findings are not unexpected as they are suggested by Kannari et al.  Specifically, Kannari teaches that rapid and excessive increase in extracellular dopamine is the cause of dyskinesia or abnormal motor fluctuations associated with PD.  While Applicant argues that suppression is what treats dyskinesia and is thus different from the instant invention’s teachings, the examiner reminds Applicant that Kannari does not exclude increasing dopamine levels but rather teaches that excessive increase in extracellular dopamine is one of the causes for dyskinesia.  Importantly, Kannari demonstrated that 50% of his patients had a reduction in severity of dyskinesia (i.e. reduction in motor complications) after administration of tandospirone thereby suggesting that administration of tandospirone is indeed effective in reducing motor fluctuations in PD patients.  The examiner again reiterates that contrary to applicant’s assertion Kannari explicitly teaches that 50% of the patients had reduction in L-Dopa induced dyskinesia (i.e. 50% had alleviation of motor fluctuations) while the other 50% showed slight worsening of parkinsonian features.  Consequently, Kannari showed that tandospirone was indeed effective in treating motor fluctuations and/or motor complications.  While 50% of patients had worsening of parkinsonian features, the examiner reminds applicant that the term “alleviating” is not intended to equate to 100% effectiveness.  As long as some patients were able to be treated, then treatment occurred.  Because Kannari indicates that 50% patients possessing motor complications (i.e. dyskinesia) had alleviated symptoms after administration of tandospirone, then the examiner maintains that the limitations of the claims were indeed met.
While applicant continues to argue that treatment of dyskinesia require opposite effects on intracranial dopamine concentrations, nowhere in the specification did applicant demonstrate that the effects observed in Kannari were contrastingly different from that of the specification.  Moreover, the examiner reminds applicant that for a prior art to suggest or motivate one skilled in the art, a large clinical trial is not required. The study of Kannari et al. does indeed show that tandospirone administration does indeed lead to alleviation of Parkinsonian symptoms.  Even if arguendo, dyskinesia and motor fluctuations are separate entities, the examiner reminds applicant that L-Dopa therapy leads to motor complications and thus attenuation of one motor complication would also result in attenuation of other L-Dopa induced motor complications.  By the same token, ON-time prolongation and reduction of OFF-time would necessarily ensue as a result of treatment.  Consequently, if treatment is indeed effective as indicated by Kannari then all motor complications delineated in claim 1 would necessarily be affected as they all result due to treatment with L-DOPA.  
	With respect to Applicant’s argument that a restriction requirement was made for each species of motor complications, the examiner maintains that each species of motor complications are indeed different.  Prolongation of ON-time refers to alterations in motor fluctuations marked by a positive response while OFF-time refers to periods marked by re-emergence of parkinsonian symptoms.  Such species refer to two contrasting actions and thus a species requirement was indeed proper.  Moreover, the examiner reminds applicant that the claims were yet to be examined on the merits and nowhere in the restriction requirement did the Examiner indicate that dyskinesia was patentably distinct from motor complications.  Since Kannari et al. teach that motor fluctuations due to dyskinesia were effectively alleviated by tandospirone, the examiner maintains that one skilled in the art would have indeed found it obvious to use said compound to treat other motor complications or motor fluctuations induced by L-Dopa.  The examiner again reiterates that if applicant believes that it is different, then it is incumbent upon applicant to demonstrate via a side-by-side comparison with the prior art that the results obtained by Kannari et al. are indeed ineffective when it comes to other motor complications. 
	As for Kenealy et al., it was provided to demonstrate that azospirone compounds can be provided transdermally and provided as a patch wherein said administration led to constant blood concentrations.
Jankovic et al., on the other hand, teach that PD patients require L-Dopa therapy and that adverse effects such as dyskinesia ensue wherein young onset PD patients were found to develop motor fluctuations and dyskinesia early in the course of L-Dopa treatment.  Jankovic further motivates one skilled in the art to provide other drugs via various routes including transdermally.  Consequently, one skilled in the art at the time of the invention would have indeed found it obvious to administer other drugs such as tandospirone to treat motor fluctuations and dyskinesia associated with L-Dopa therapy since Jankovic et al. teach that other drugs may be effective in reducing OFF-time and given that Kannari teaches that tandospirone was effective in treating dyskinesia.
	
	Finally, with respect to applicant’s arguments that Kannari does not teach the use of tandospirone to a motor fluctuation, in which deterioration in the ability to retain dopamine in the synaptic cleft results, the examiner again disagrees with applicant as the claims are simply directed to treatment of motor complications irrespective of its etiology.  Nowhere in the claims is it required that the motor fluctuations results in retention of dopamine in synaptic cleft.  Since Kannari explicitly teaches alleviation of motor complications found in dyskinesia, it would have indeed been obvious to one skilled in the art to utilize the tandospirone of Kannari and treat motor complications wherein such treatment would result in alleviation of motor fluctuations, prolongation of ON-time and reduction of OFF-time.  
For the foregoing reasons, the 112(a) and 112(b) rejections are withdrawn.  However, the ODP and 103(a) rejections remain proper.   In view of applicant’s amendment, the following modified ODP and 103 (a) Final rejections are being made.  

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-5, 10, 19-26, and 28-29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 13-121, and 24-31 of co-pending Application No. 17/461,015 (hereinafter Kurita US Patent Application No. ‘015).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of tandospirone in the treatment of motor complications.  The claimed invention and co-pending application Kurita ‘015 are rendered obvious over another as the claimed invention teaches a broad genus of a method of treating, improving or preventing motor complications comprising administering an effective amount of tandospirone wherein said motor complications include improvement of motor fluctuations in Parkinson Disease, prolongation of an antiparkinsonian action effective time (ON-time), a reduction of an antiparkinsonian action non-response time (OFF-time), and a combination thereof whereas Kurita ‘015 teaches a subgenus of a method for treating, improving, or delaying progression of dyskinesia (a subset of motor fluctuation) comprising parenterally administering an effective amount of tandospirone wherein the human blood plasma tandospirone concentration is 0.1 to 15 ng/mL.  Given that dyskinesia is a subtype of motor fluctuation, the examiner contends that the scope of the claims overlaps.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 17/461015.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 5, 10, and 19-29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-15 of U.S. Patent No. 10,758,535 (hereinafter Kurita US Patent Application No. ‘535).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of tandospirone in the treatment of motor complications.  The claimed invention and U.S. Patent Kurita ‘535 are rendered obvious over another as the claimed invention teaches a broad genus of a method of treating, improving or preventing motor complications comprising administering an effective amount of tandospirone wherein said motor complications include improvement of motor fluctuations in Parkinson Disease, prolongation of an antiparkinsonian action effective time (ON-time), a reduction of an antiparkinsonian action non-response time (OFF-time), and a combination thereof whereas Kurita ‘535 teaches a subgenus of a method for treating or improving levodopa induced dyskinesia (a subset of motor fluctuation) in Parkinson disease comprising transdermally administering to a subject an effective amount of tandospirone.  Given that dyskinesia is a subtype of motor fluctuation, the examiner contends that the scope of the claims overlaps.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 10,758,535.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 10, and 19-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kannari et al. (No To Shinkei, 2002, Vol. 54, No. 2, abstract, previously cited) in view of Kenealy et al. (U.S. 5,817,331, previously cited) and Jankovic et al. (J. Neurol. Neurosurg. Psychiatry., 2020, Vol. 0, pgs. 1-14, previously cited).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Kannari et al. teach that a rapid and excessive increase in extracellular dopamine (DA) after L-DOPA administration is considered to be one of the major causes for L-DOPA-induced peak-dose dyskinesia (instant claims 1 and 28). Therefore, Kannari et al. teach that inhibition of excessive rise in L-DOPA-derived DA is likely to be an ideal treatment for L-DOPA-induced dyskinesia. Based on our previous experimental studies that 8-OH-DPAT, a potent 5-HT1A agonist, attenuates an increase in L-DOPA-induced extracellular DA in the striatum of the rat model of Parkinson's disease, and thus Kannari et al. hypothesized that L-DOPA-induced dyskinesia in patients with Parkinson's disease is alleviated by a 5-HT1A agonist.  In the present study, Kannari et al. administered tandospirone citrate, a selective 5-HT1A agonist, to patients with Parkinson's disease suffering from L-DOPA-induced dyskinesia. Tandospirone at 15-60 mg/day was administered to 10 patients with L-DOPA-induced peak-dose dyskinesia (instant claims 1-3, 5, 10, and 20-22). Twelve weeks after tandospirone treatment, duration of dyskinesia, subjective and objective severity of dyskinesia, and parkinsonian features were evaluated. Severity of dyskinesia was decreased in 5 patients (see instant claims 18). The present study demonstrated that tandospirone is effective in alleviating L-DOPA-induced dyskinesia in 50% of the patients.  Consequently, Kannari et al. teach that administration of a 5-HT1A agonist is a choice for patients with dyskinesia if the care is taken so as not to induce worsening of parkinsonian features.	

Kannari et al. do not specifically teach that tandospirone is applied transdermally.  Likewise, Kannari et al. do not specifically teach a total applied area per dose that is 1 to 100 cm2, the specific blood plasma level of tandospirone or that administration of tandospirone led to a change in striatal raclopride receptor binding or that the formulation ranges from 1 cm2 to 160 cm2.   Additionally, Kannari et al. do not specifically teach that the plasma tandospirone concentration is 0.05 to 20 ng/mL.  Moreover, Kannari et al. do not specifically teach that dyskinesia or that Parkinson features entail motor fluctuations.

Kenealy et al. is being provided to demonstrate that azospirone compounds can be provided transdermally wherein said administration lead to constant blood concentrations of azospirones that are maintained over a prolonged period of time with minimal side effects and maximal patient compliance (see abstract).  Importantly, Kenealy et al. teach that azaspirones can be administered via a transdermal delivery such as a patch and include compounds such as tandospirone (see col. 4, lines 15-33 and col. 8, lines 40-42).  

Jankovic et al. teach a majority of patients require levodopa (L-Dopa) therapy within 2 years of symptoms onset (see pg. 8, left col.).  Additionally, Jankovic further teach that adverse effects are associated with L-Dopa administration and include dyskinesia (i.e. a motor type complication) wherein various types of dyskinesia exist (see pg. 8, left col. last paragraph and right col. last paragraph).  In fact, Jankovic et al. teach that young-onset PD patients tend to develop motor fluctuations and dyskinesia early in the course of levodopa or L-Dopa treatment (see pg. 8, right col., last paragraph).  Additionally, Jankovic et al. teach that different formulations of L-Dopa have been developed and have found to be useful in patients who continue to have motor fluctuations inclusive of those administered subcutaneously (see pg. 9, right col. paragraph 2).  Moreover, Jankovic et al. teach that other drugs for treating Parkinson disease were effective in reducing “off-time” and can be administered via intravenous, subcutaneous, sublingual, intranasal or transdermal administration (see pg. 10, left col., paragraph 2).  
While Kannari et al. is silent on the amount of change in striatal raclopride receptor binding, the examiner contends that such change in receptor binding is a result effective variable and is a result of the effectiveness of the treatment and administration of tandospirone.  Given that Kannari et al. teach that said treatment was effective in reducing dyskinesia features, the examiner contends that said change would have ensued since Kannari found that administration of tandospirone resulted in improved clinical effects in said patients. 

As for the total applied area per dose or the size of the formulation, the examiner contends that such dose or size can be provided depending on the desired effect, the desired improvement in drug efficacy and the desire to minimize drug toxicity and can be determined during routine experimentation.  Moreover, if the formulation for transdermal application is via a patch, the examiner maintains that one skilled in the art would have been apprised of the proper size needed in order to contain the drug dosage desired.  Likewise, one skilled in the art would be apprised on how to achieve the recited blood plasma concentration depending on the efficacy and safety dosage amount desired which can also be done during routine experimentation.  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to administer tandospirone as a transdermal patch to treat PD-LID or L-Dopa induced dyskinesia (a type of motor fluctuation) or other type of motor complications since Kannari et al. teach that the citrate salt of tandospirone was effective in ameliorating PD-LID and dyskinesia features in view of Kenealy who teaches that tandospirone can be administered transdermally and in view of Jankovic et al. who teach that adverse motor complications are associated with L-Dopa administration and include dyskinesia.   Given the teachings of Kannari, Kenealy, and Jankovic, one of ordinary skill would have been motivated to treat PD-LID with tandospirone with the reasonable expectation of providing a method that is effective in treating L-Dopa induced dyskinesia and other motor fluctuations.  

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SAMIRA J JEAN-LOUIS/           
Primary Examiner, Art Unit 1627    

08/03/2022